             Case 2:19-cr-00141-RSM Documen t 49 Filed 04/03/20 Page 1 of 4



                                THE HONORABLE CHIEF JUDGE RICARDO S. MARTINE Z
 1

 2

 3

 4

 5

 6

 7
                         IN THE UNITED STATES DISTRICT COURT
 8                     FOR THE WESTERN DIST ICT OF WASHINGTON
                                     AT SEATTLE
 9

10    UNITED STATES OF AMERICA,                  Case No. 2:19-cr-141-RSM

11                                               JOINT STIPULATION AND
                          Plaintiff,
                                                 ORDER RESETTING NOTING
12                                               DATE FOR GOVERNMENT’S
            vs.
                                                 MOTION TO CONTINUE TRIAL
13
      RAJNINDER JUTLA,                           AND RELATED DEADLINES
14
                          Defendant.             NOTE ON MOTION CALENDAR:
15                                               April 3, 2020

16

17

18

19

20

21

22

23

24

25
                                                                           LAW OFFICES
     JOINT STIPULATION AND [PROPOSED] ORDER                     CALFO EAKES & OSTROVSKY LLP
     RESETTING NOTING DATE FOR                                   1301 SECOND AVENUE, SUITE 2800
                                                                SEATTLE, WASHINGTON 98101-3808
     GOVERNMENT’S MOTION TO CONTINUE                            TEL (206) 407-2200 FAX (206) 407-2224
     TRIAL AND RELATED DEADLINES
     (Case No. 19-cr-141-RSM) - 1
                 Case 2:19-cr-00141-RSM Document 49 Filed 04/03/20 Page 2 of 4




 1          IT IS HEREBY STIPULATED by and between all counsel that, subject to Court approval,

 2   the Government’s Motion to Continue Trial (Dkt. 46)—which was renoted for consideration on

 3   April 10, 2020 upon stipulation of the parties and pursuant to the Court’s Order (Dkt. 48)—will

 4   again be renoted for consideration on May 15, 2020. Under CrR 12(b)(2)–(3), the parties have

 5   further agreed that Dr. Jutla will file a response on or by May 8, 2020, and the Government may

 6   file a reply brief on or by the new noting date of May 15, 2020.

 7          As with the prior stipulation (Dkt. 47), the parties do not foresee resetting the noting date

 8   for the Government’s Motion to Continue Trial or the briefing schedule proposed herein causing

 9   delay to any other currently set deadlines. Pursuant to the Court’s General Order No. 02-20 issued

10   on March 17, 2020, the previously scheduled trial date of April 27, 2020 has been continued

11   pending further order of the Court, see General Order 02-20 at p. 2, and oral argument on

12   Defendant’s Motion To Sever Counts 2, 5, 7–8, and 13–15 from the Superseding Indictment (Dkt.

13   38) has been rescheduled from April 1, 2020 to June 1, 2020 due to the outbreak of Coronavirus

14   Disease (COVID-19). There is some uncertainty as to whether the Court will reopen on June 1,

15   2020 due to COVID-19 and related precautions. Additionally, there are special issues related to

16   Dr. Jutla that could affect the new trial date, and more time is necessary to assess those issues.

17   Further clarity in both areas is anticipated by May 8, 2020.

18          For the above reasons, and subject to Court approval, the parties hereby stipulate that the

19   Government’s Motion to Continue Trial (Dkt. 46) shall be renoted for consideration on May 15,

20   2020, with Dr. Jutla’s response to be filed on or by May 8, 2020, and any reply brief to be filed on

21   or by the noting date of May 15, 2020.

22   //

23

24   //


25
                                                                                          LAW OFFICES
     JOINT STIPULATION AND [PROPOSED] ORDER                                   CALFO EAKES & OSTROVSKY LLP
     RESETTING NOTING DATE FOR                                                  1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
     GOVERNMENT’S MOTION TO CONTINUE                                           TEL (206) 407-2200 FAX (206) 407-2224
     TRIAL AND RELATED DEADLINES
     (Case No. 19-cr-141-RSM) - 1
               Case 2:19-cr-00141-RSM Document 49 Filed 04/03/20 Page 3 of 4




 1         IT IS SO STIPULATED.

 2         DATED this 3rd day of April, 2020.
 3
                                                CALFO EAKES & OSTROVSKY LLP
 4

 5                                              By     s/Angelo J. Calfo
                                                  Angelo J. Calfo, WSBA# 27079
 6                                                1301 Second Avenue, Suite 2800
                                                  Seattle, WA 98101
 7                                                Phone: (206) 407-2200
                                                  Fax: (206) 407-2224
 8                                                Email: angeloc@calfoeakes.com
 9
                                                Attorneys for Defendant Rajninder Jutla
10

11                                              BRIAN T. MORAN
                                                United States Attorney
12
                                                By     s/Thomas M. Woods
13                                                JAMES D. OESTERLE
                                                  THOMAS M. WOODS
14                                                Assistant United States Attorneys
15                                                United States Attorney’s Office
                                                  700 Stewart Street, Suite 5220
16                                                Seattle, WA 98101-1271
                                                  Phone: (206) 553-7970
17                                                Fax: (206) 553-4073
                                                  Email: jim.oesterle@usdoj.gov
18                                                         thomas.woods2@usdoj.gov
19                                              Attorneys for Plaintiff USA
20

21

22

23

24

25
                                                                                         LAW OFFICES
     JOINT STIPULATION AND ORDER RESETTING                                    CALFO EAKES & OSTROVSKY LLP
     NOTING DATE FOR GOVERNMENT’S MOTION                                       1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
     TO CONTINUE TRIAL AND RELATED                                            TEL (206) 407-2200 FAX (206) 407-2224
     DEADLINES
     (Case No. 19-cr-141-RSM) - 2
                     Case 2:19-cr-00141-RSM Document 49 Filed 04/03/20 Page 4 of 4




     1                                        ORDER

     2          THIS MATTER having come on before the above-entitled Court upon stipulation of counsel,

     3   and the Court having examined the records and being fully advised in the matter, now, therefore,

     4          IT IS HEREBY ORDERED that the noting date for the Government’s Motion to Continue

     5   Trial (Dkt. 46) shall be reset from April 10, 2020 to May 15, 2020, with the defendant’s response

     6   brief due on or by May 8, 2020, and any reply brief to be filed on or by May 15, 2020.

     7

     8          Based on the foregoing, IT IS SO ORDERED.

     9

 10             DATED this 8th      day of April, 2020.

 11

12


                                                A
                                                RICARDO S. MARTINEZ
                                                UNITED STATES DISTRICT JUDGE




 20

 21

 22

 23

 24

 25
                                                                                              LAW OFFICES
         JOINT STIPULATION AND ORDER RESETTING                                    CALFO EAKES & OSTROVSKY LLP
         NOTING DATE FOR GOVERNMENT’S MOTION                                        1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3808
         TO CONTINUE TRIAL AND RELATED                                             TEL (206) 407-2200 FAX (206) 407-2224
         DEADLINES
         (Case No. 19-cr-141-RSM) - 3
